Citation Nr: 0100654	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to secondary service connection for a low 
back disability.  

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


REMAND

The veteran seeks service connection for a low back 
disability as secondary to her service-connected bilateral 
pes planus.  She also requests an increased evaluation for 
her bilateral pes planus, beyond the currently assigned 30 
percent.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As to the secondary service connection issue, the Board notes 
that in a June 1999 podiatry progress note, a VA examiner 
stated that there was a possibility that there was a 
connection between the veteran's foot and back disabilities.  
A VA examination with an opinion in this regard has not been 
scheduled.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In Allen, the Court held that a veteran is entitled to 
service connection for an increment in severity of a 
nonservice-connected disability attributable to a service-
connected disability.  Accordingly, the RO must review the 
veteran's claim in light of the recent Court decision and 
determine whether there has been any increment in severity of 
his nonservice-connected cervical spine disability which can 
be attributed to his service-connected low back disability. 

The severity of pes planus is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 5276 of VA's SCHEDULE FOR RATING 
DISABILITIES, 38 C.F.R. Part 4.  Under this code, the rating 
schedule provides a non-compensable rating for mild bilateral 
pes planus relieved by built-up shoes or arch supports; a 10 
percent rating for moderate bilateral or unilateral pes 
planus manifested by weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet; a 30 percent rating for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; and a 50 percent rating for 
pronounced bilateral pes planus; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

A VA examination was conducted in May 1999.  The veteran 
reported that she could not do any activities.  She reported 
that walking aggravated her disability.  She rated her pain 
on a scale of 1 to 10 as worse than 10.  It was noted that 
she wore orthopedic corrective shoes.   

Consideration of an increased rating for a service-connected 
disability includes evaluating various aspects of functional 
loss and the effects of disability upon the person's ordinary 
activity.  This requires a thorough medical examination which 
fully portrays the functional loss with respect to such 
elements as excursion, strength, speed, coordination, and 
endurance, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse, 
depending upon the type of disability involved. 38 C.F.R. §§ 
4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) (holding that examination report must account for 
functional loss due to pain). In view of these facts the 
Board is of the opinion that a thorough and contemporaneous 
examination would be of assistance in this case.

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:


1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her disabilities 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); (i.e., identify the records, 
briefly explain the efforts made to 
obtain the records, and describe any 
further action to be taken by the RO with 
respect to the claim).  A copy of the 
notice must be associated with the claims 
file.  

2.  A VA examination should be conducted 
by an orthopedist to determine the 
severity of the service connected 
bilateral pes planus.  Any testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the physician 
for review in conjunction with the 
examination.  The examiner should be 
requested to determine whether the feet 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  The examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the feet are used repeatedly over 
a period of time.  The examiner is 
specifically requested to note whether 
there is pronounced bilateral pes planus; 
including if there is  marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  Complete rationale 
must be provided for all findings and 
opinons.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of her low back 
disability.  All indicated tests, studies 
and X-rays should be performed. The 
report should set forth all objective 
findings regarding the low back 
disability, including complete range of 
motion measurements.  The examiner must 
express an opinion as to whether it is as 
least as likely than not that any low 
back disability was caused by the 
veteran's service-connected pes planus.   
If the examiner concludes that there is 
no causal connection, it must be 
indicated whether there has been any 
aggravation of the low back as a result 
of the service-connected pes planus, and 
if so, specify the degree of aggravation.  
[Allen].  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.  
The complete rationale for any opinion 
expressed should be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  

4.  The RO should inform the veteran of 
all consequences of her failure to report 
for the examinations in order that she 
may make an informed decision regarding 
her participation in said examinations.  

5.  After the above examinations are 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims in light of 
the additional evidence, DeLuca and Allen.  If the claim 
continues to be denied, the RO should issue to the veteran 
SSOC, which should include all relevant law and regulations 
pertaining to the claims.  Thereafter, if in order, the 
claims should be returned to the Board.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




